            Case MDL No. 2959 Document 29 Filed 08/12/20 Page 1 of 20



              BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION




In re: Proven Networks, LLC                 MDL No. 2959
PATENT LITIGATION




PLAINTIFF PROVEN NETWORKS, LLC’S OPPOSTION TO MOTION FOR TRANSFER ACTION
                       PURSUANT TO 28 U.S.C. § 1407




                                        1
                Case MDL No. 2959 Document 29 Filed 08/12/20 Page 2 of 20




                                                   TABLE OF CONTENTS

I.     INTRODUCTION ................................................................................................................. 1
II.    MOVANTS FALL WELL SHORT OF MEETING THEIR BURDEN OF SHOWING
       THAT CENTRALIZATION IS PROPER ............................................................................ 3
III.   IF THIS PANEL WERE TO DECIDE THAT CENTRALIZATION IS PROPER, THE
       CASES CLEARLY SHOULD BE CONSOLIDATED IN THE WESTERN DISTRICT OF
       TEXAS .................................................................................................................................. 9
       A.      Seven of the Ten Actions Are Pending in the Western District of Texas—and All
               Those Actions Will Be Consolidated for Discovery and
               Claim Construction Purposes ....................................................................................... 9
       B.      With Two Movants Headquartered in the Western District of Texas and All Other
               Movants Having Many Relevant Employees in that District, the Northern District of
               California is Not the “Clearly More Convenient” Venue ........................................... 10
IV. CONCLUSION.................................................................................................................... 15




                                                                       i
                Case MDL No. 2959 Document 29 Filed 08/12/20 Page 3 of 20




                                             TABLE OF AUTHORITIES


Cases
In re: Select Retrieval, LLC, (‘617) Patent Litigation,
   883 F. Supp. 2d 1353 (J.P.M.L. 2012)....................................................................................... 8
Battle ex rel. Battle v. Mem’l Hosp. at Gulfport,
  228 F.3d 544 (5th Cir. 2000) .................................................................................................... 14
Diem LLC v. BigCommerce, Inc.,
  No. 6:17-CV-00186-JRG, 2017 WL 6729907 (E.D. Tex. Dec. 28, 2017) ............................... 14
In re Bear Creek Techs., Inc.,
   858 F. Supp. 2d 1375 (J.P.M.L. 2012)........................................................................................ 4
In re Blue Spike, LLC, Patent Litigation,
   278 F. Supp. 3d 1379 (U.S.J.P.M.L. 2017) ................................................................................ 8
In re Constellation Technologies LLC Patent Litigation,
   F. Supp. 2d, 2014 WL 4050169 (J.P.M.L. 2014) ............................................................... 7, 8, 9
In re Iron Oak Techs. LLC Patent. Litig.,
   325 F. Supp. 3d 1371 (J.P.M.L. 2018)........................................................................................ 4
In re Liquid Toppings Dispensing Sys. (‘447) Patent. Litig.,
   291 F. Supp. 3d 1378 (J.P.M.L. 2018).................................................................................... 4, 6
In re Mobile Telecomms. Techs., LLC Patent Litig.,
   222 F. Supp. 3d 1337 (J.P.M.L. 2016)........................................................................................ 4
In re TransData, Inc., Smart Meters Patent Litig.,
   830 F. Supp. 2d 1381 (J.P.M.L. 2011)........................................................................................ 5
In re Uniloc USA, Inc., and Uniloc Luxembourg, S.A., HPE Portfolio Patent Litigation,
   F. Supp. 3d , 2018 WL 1631596 (J.P.M.L. 2018) ................................................................ 8, 12
Net Navigation Systems, LLC v. Cisco Systems, Inc.,
  Case No. 4:11-CV-660 (Aug. 24, 2012) ................................................................................... 12
Nexus Display Techs. LLC v. Dell, Inc.,
  No. 2:14-CV-762, 2015 WL 5043069 (E.D. Tex. Aug. 25, 2015) ........................................... 14
Oyster Optics, LLC v. Cisco Systems, Inc.,
  Case No. 2:16-cv-1301-JRG (Dec. 8, 2017) ............................................................................. 12
PersonalWeb Techs., LLC v. NEC Corp. of Am., Inc.,
  No. 6:11-CV-655, 2013 WL 9600333 (E.D. Tex. Mar. 21, 2013) ........................................... 13
Plastronics Socket Partners, Ltd. v. Dong Weon Hwang,
  No. 2:18-CV-00014-JRG-RSP, 2018 WL 6589873 (E.D. Tex. Dec. 14, 2018)....................... 14
Realtime Data, LLC v. Rackspace US, Inc.,
  No. 6:16-CV-00961, 2017 WL 772653 (E.D. Tex. Feb. 28, 2017) .......................................... 13



                                                                  ii
              Case MDL No. 2959 Document 29 Filed 08/12/20 Page 4 of 20




SSL Services, LLC v. Cisco Systems, Inc.,
  Case No. 2:15-cv-00433-JRG-RSP (Feb. 24, 2016) ................................................................. 13
Tivo Inc. v. Cisco Systems, Inc.,
  Case No. 2:12-cv-311-JRG (Aug. 13, 2012) ............................................................................ 12




                                                           iii
            Case MDL No. 2959 Document 29 Filed 08/12/20 Page 5 of 20




I.     INTRODUCTION

       Movants’ request to centralize Proven Networks’ actions and transfer the vast majority of

the actions to the Northern District of California fails at every level.

       On the question of centralization, the large degree of differences between the patents

asserted across all cases makes this case unlike any case cited in movants’ brief. While movants’

brief is silent on the details on this relevant consideration, a review of the five patents asserted

across all cases confirms that none of the asserted patents share a common inventor or a common

specification or claim terms that likely will be in dispute. These differences matter. In stark

contrast to the cases cited in movants’ brief, this is not a situation in which a single patent or a

family of patents with a common patent specification have been asserted in dozens of districts.

And the differences do not end there. Regarding the products and damages overlap, there is none.

The list of accused products also vary to a great degree. While movants do not attempt to make

much of a showing otherwise, they concede that the accused products are not only different in

degree, they are in different in kind, spanning three different markets and product categories:

       The lack of overlap in patents, claims and products alone provide more than enough

reason to deny movants’ request. But there is more. Seven of the ten pending cases are in the

Western District of Texas—and all are before Judge Alan Albright, who, as a fairly routine

practice, consolidates cases filed around the same time involving any overlapping patents. Thus,

it is likely that seven of the ten cases will be consolidated for discovery and pretrial purposes,

including claim construction proceedings. And the remaining three cases likely will get

consolidated in their own respective districts. All movants are left with are purely conclusory

points about there being a common question about “ reasonable royalty” and “invalidity,” but

those points are true in any situation in which a patent owner has to file in more than one district.




                                                   1
            Case MDL No. 2959 Document 29 Filed 08/12/20 Page 6 of 20




In short, movants’ fall well short of meeting their burden on the question of centralization.

Centralization would be futile and inappropriate under these circumstances.

       If this panel were to find that centralization were proper in this case, the facts strongly

suggest that centralization should take place in the Western District of Texas, not the Northern

District of California. Movants also include very little detail concerning the “convenience” sub-

factor, again opting for conclusions instead. But an examination of the relevant facts shows why

movants might have left all the details out of their motion. As an initial matter, there are only two

movants in the Northern District of California already—and one of them, F5 Networks, is not

even headquartered in California at all. Mot. at 5-6. Amazon also is not headquartered in

Northern District of California. And two of those seven remaining movants—Dell and

SolarWinds—are headquartered in the Western District of Texas. Mot. at 5-6. There can be no

plausible argument for greater convenience to move their cases away from the district in which

they are headquartered. A third movant, SonicWall, has a case that is related to Dell’s action and

voluntarily sued Proven Networks in the Western District of Texas. Id. The other four movants

which are technically headquartered in the Northern District of California each have a significant

and relevant presence in Texas, including in Austin where the cases are pending. Their contacts

include hundreds of employees and even “R&D” and data centers in Austin and nearby cities.

       On the various other factors, movants fare no better. This is because some movants have

made concessions before other courts that directly cut against their positions before this panel.

For instance, contrary to what movants represent to this panel, Cisco has represented to Judge

Gilstrap that court “congestion” and familiarity with the patent laws are, at best, “neutral.”




                                                  2
             Case MDL No. 2959 Document 29 Filed 08/12/20 Page 7 of 20




II.      MOVANTS FALL WELL SHORT OF MEETING THEIR BURDEN OF
         SHOWING THAT CENTRALIZATION IS PROPER
      A. While Movants’ Brief Lacks Any Real Detail About the “Common Questions of Fact
         and Law,” A More In-Depth Look Confirms Significant Differences that Render
         Movants’ Request Wholly Unwarranted

                1. None of the Asserted Patents Share a Common Specification or Any
                   Common Inventors

         The large degree of differences between the patents asserted across all cases makes this

case unlike any case cited in movants’ brief. While movants’ brief is silent on the details on this

relevant consideration, a review of the five patents asserted across all cases confirms that:

            •   none of the asserted patents share a common inventor;

            •   none of the asserted patents share a common specification;

            •   none of the asserted patents share terms that likely will be in dispute; and

            •   none of the asserted patents share a common priority date.

Indeed, a shapshot of pages 6 and 7 of movants’ brief tells us all we need to know to confirm

this. Each patent contains a completely different and non-overlapping list of inventors:




                                                  3
            Case MDL No. 2959 Document 29 Filed 08/12/20 Page 8 of 20




And this means that the patents obviously do not share a common specification, either. Nor do

they share common claim terms, apart from the most basic terms in each patent.

       These differences matter, a lot. In stark contrast to the cases cited in movants’ brief, this

is not a situation in which a single patent or a family of patents with a common patent

specification have been asserted in dozens of districts. See, e.g., In re Mobile Telecomms. Techs.,

LLC Patent Litig., 222 F. Supp. 3d 1337, 1338 (J.P.M.L. 2016) (fourteen actions filed with the

same three patents which shared common inventors and common specifications and claim

terms); In re Liquid Toppings Dispensing Sys. (‘447) Patent. Litig., 291 F. Supp. 3d 1378, 1378-

79 (J.P.M.L. 2018) (twelve actions across ten districts involving the same one patent); In re Iron

Oak Techs. LLC Patent. Litig., 325 F. Supp. 3d 1371, 1371 (J.P.M.L. 2018) (twelve actions

across four districts with the same patents, all of which shared a common specification and claim

terms); In re Bear Creek Techs., Inc., 858 F. Supp. 2d 1375, 1380 (J.P.M.L. 2012) (fourteen

actions across six districts asserting the same one patent); In re TransData, Inc., Smart Meters




                                                 4
            Case MDL No. 2959 Document 29 Filed 08/12/20 Page 9 of 20




Patent Litig., 830 F. Supp. 2d 1381, 1382 (J.P.M.L. 2011) (seven actions across five districts,

asserting three patents with overlapping inventors and specifications and claim terms.)

        To the contrary, in this set of actions, there is hardly any overlap in patent specifications

and claim terms. And none of the patents are asserted in more than two districts. And some of

the patents—like the ’786 patent—is only asserted in a single district. Consequently, there is

little risk of inconsistent rulings or judgments on the patents and little, if any, efficiency to be

gained by centralization. Movants’ arguments miss this entire point. And their motion should be

denied for these reasons alone.

                2. The Cases Concern Significantly Different Accused Products and, Indeed,
                   Different Accused Product Categories

        This is not a case involving standard-essential patents or patents concerning the same,

single kind of product. To the contrary, due to the low degree of overlap in the patent

specifications, it is not surprising that the list of accused products also vary to a great degree.

While movants do not attempt to make much of a showing otherwise, their brief does include a

key, general concession. On page 10, they concede that the accused products are not only

different in degree, they are in different in kind. Indeed, just taking movants’ own

representations on this issue, the accused products span three different markets and product

categories: (1) storage controllers and associated software; (2) cloud computing; and (3) network

traffic management devices, such as “routers and switches” and associated software. Mot. at 10.

        These differences exist because the patents do not overlap to any significant degree. For

example, the ’454 patent is, at a high-level, related to novel systems for cloud computing and

cloud storage. And the ’786 patent, at a high-level, relates to novel network management

devices. And these differences only further confirm there is little risk of inconsistent rulings or

judgments on the patents and little, if any, efficiency to be gained by centralization.



                                                   5
             Case MDL No. 2959 Document 29 Filed 08/12/20 Page 10 of 20




                 3. None of the Movants Are Downstream Customers of Other Movants,
                    Eliminating Redundant Infringement and Damages Discovery
          To be clear, this case also does not involve a situation, like many of the cases cited by

movants, in which the span of accused infringers covered suppliers and, separately, their

customers, across separate districts across the country. For example, in one case heavily relied

upon and cited numerous times by movants, this Panel analyzed a dozen actions, filed across ten

districts against twelve common “franchisees” on the same exact infringement theory. In re

Liquid Toppings Dispensing Sys. (‘447) Patent. Litig., 291 F. Supp. 3d 1378, 1378-79 (J.P.M.L.

2018). In those situations, there are obvious, distinct risks in duplicating work covering the same

infringement and damages-related discovery.

          But that is just not the case here. No downstream customers have been sued. No

franchisees or end users have been sued. No two products or product categories are identical.

This makes the infringement evidence and the damages evidence unique in each case, creating

additional reasons why there is little to no efficiency gained by centralization.

      B. At Any Rate, Seven or Eight of the Ten Actions Likely Will Be Consolidated for
         Discovery and Claim Construction in Texas, Leaving Very Little, If Any, Efficiency
         Achieved Through Centralization

          The lack of overlap in patents, claims and products alone provide more than enough

reason to deny movants’ request. But there is more.

          Seven of the ten pending cases are in the Western District of Texas—and all are before

Judge Alan Albright, who, as a fairly routine practice, consolidates cases filed around the same

time involving any overlapping patents. Ex. N.1

          Thus, it is likely that seven of the ten cases will be consolidated for discovery and pretrial

purposes, including claim construction proceedings. And the remaining three cases likely will get


1
    All exhibits are attached to the concurrently filed declaration of Paul A. Kroeger.

                                                    6
            Case MDL No. 2959 Document 29 Filed 08/12/20 Page 11 of 20




consolidated in their own respective districts. And again, no patent will be asserted across more

than two districts in any event. And no product will be accused across more than one district.

Centralization would be futile and inappropriate under these circumstances. E.g., In re

Constellation Technologies LLC Patent Litigation, F. Supp. 2d, 2014 WL 4050169, *1-*2

(J.P.M.L. 2014) (refusing request for centralization because, in part, “[t]he two actions pending

in the Eastern District of Texas already have been consolidated for pretrial purposes before the

same judge. Similarly, the three actions pending in the District of Delaware have been related

before a single judge.”).

    C. A Review of this Panel’s Precedent, Including the Decisions Cited By Movants,
       Confirms The Unprecedented Nature of Movant’s Flawed and Meritless Request

        None of the movants’ cited cases support their request. Indeed, the cases prove the

opposite. None involved a circumstance in which the supposedly “common” patents did not have

a single common inventor or patent specification, the “common” products did not involve a

single overlapping product models, and no patent was asserted across more than two districts.

See, e.g., supra at 4-5.

        On the other hand, a review of this panel’s precedent proves that movants’ request should

be denied. As an initial matter, movants’ request is devoid of any real detail or discussion about

the commonalities, other than general conclusions that there is common ground, despite the fact

that no patent shares an overlapping inventor and no case shares overlapping product models.

        Under this panel’s precedent, this alone confirms that movants’ cannot meet their burden

for the extraordinary “relief” they seek. After all, parties “seeking centralization have the burden

of demonstrating the existence of common questions of fact such that centralization will serve

the convenience of the parties and witnesses and promote the just and efficient conduct of the

litigation”—and movants’ just have not proffered any detail on why that is the case here, so their



                                                 7
           Case MDL No. 2959 Document 29 Filed 08/12/20 Page 12 of 20




request fails. E.g., In re: Select Retrieval, LLC, (‘617) Patent Litigation, 883 F. Supp. 2d 1353,

1354 (J.P.M.L. 2012) (denying motion to centralize nine different infringement actions because

“[p]roponents also have shown no evidence of common claims construction terms. Nor has it

been determined at this stage of the litigation whether defendants will assert common invalidity

arguments as to the '617 patent….”) Movants’ generalized assertions just will not cut it. E.g., In

re Constellation Technologies LLC Patent Litigation, F. Supp. 2d, 2014 WL 4050169, *1-*2

(J.P.M.L. 2014) (refusing to centralize five infringement actions because “while all twenty-nine

patents raised in these actions relate to the telecommunications industry, they involve a wide

range of technologies and do not descend from a common patent 'family' (i.e., the patents have

many different inventors). Even the licensing issues, which the proponents of centralization argue

will be common across all actions, will necessarily differ from patent to patent and, thus, from

action to action.”) (emphasis added).

       Beyond movants’ failure, the facts here would not ever help movants anyway. To the

contrary, the facts in this case strongly weigh against granting movant’s request. Indeed, even in

past cases involving six districts and more overlap between patents, this panel still (rightly)

rejected an argument that centralization was appropriate. In re Uniloc USA, Inc., and Uniloc

Luxembourg, S.A., HPE Portfolio Patent Litigation, F. Supp. 3d , 2018 WL 1631596, *1-*2

(J.P.M.L. 2018) (refusing to centralize twenty-five infringement actions pending in six districts,

involving seven patents, because only two of the seven patents were related, the asserted patents

involved 18 different named inventors). This is true even where the actions were spread across

four districts and involved the same patent. In re Blue Spike, LLC, Patent Litigation, 278 F.

Supp. 3d 1379, 1380 (U.S.J.P.M.L. 2017) (denying motion to centralize nine infringement

actions pending in four districts and involving thirty-five asserted patents with the same inventor




                                                  8
            Case MDL No. 2959 Document 29 Filed 08/12/20 Page 13 of 20




because “[d]espite any facts shared among the actions, Blue Spike has failed to demonstrate 'that

there is enough commonality to make centralization necessary or even advantageous.' Several

considerations weigh against centralization here.”)

       Accordingly, based on the facts here, there is no precedent or any meaningful basis to

centralize Proven Networks’ actions. And there is no need to analyze the remaining issues in

movants’ brief.

III.   IF THIS PANEL WERE TO DECIDE THAT CENTRALIZATION IS PROPER,
       THE CASES CLEARLY SHOULD BE CONSOLIDATED IN THE WESTERN
       DISTRICT OF TEXAS

       A.      Seven of the Ten Actions Are Pending in the Western District of Texas—and
               All Those Actions Will Be Consolidated for Discovery and Claim
               Construction Purposes

       If this panel were to find that centralization were proper in this case, the facts strongly

suggest that centralization should take place in the Western District of Texas, not the Northern

District of California.

       As they did with their burden on the issue of whether this panel should centralize,

movants again state conclusions, rather than details, concerning where this panel should

centralize. That alone confirms movants’ failures to meet their burden.

       But taking a look at the facts here only confirms movants’ request should fail. As the

parties agree, seven of the ten cases are pending there. As demonstrated above, it is likely those

seven cases will be consolidated for discovery and pretrial purposes, including claim

construction proceedings. And the remaining three cases likely will get consolidated in their own

respective districts. And again, no patent will be asserted across more than two districts in any

event. And no product will be accused across more than one district. Centralization would be

futile and inappropriate under these circumstances. E.g., In re Constellation Technologies LLC




                                                 9
             Case MDL No. 2959 Document 29 Filed 08/12/20 Page 14 of 20




Patent Litigation, F. Supp. 2d, 2014 WL 4050169, *1-*2 (J.P.M.L. 2014) (refusing request for

centralization because, in part, “[t]he two actions pending in the Eastern District of Texas already

have been consolidated for pretrial purposes before the same judge. Similarly, the three actions

pending in the District of Delaware have been related before a single judge.”) And as this panel

already has found, the trial judges in Texas have “significant experience handling patent

infringement actions.”

        B.      With Two Movants Headquartered in the Western District of Texas and All
                Other Movants Having Many Relevant Employees in that District, the
                Northern District of California is Not the “Clearly More Convenient” Venue
        Movants also include very little detail concerning the “convenience” sub-factor, opting for

conclusions instead, with the hopes that this panel just takes their word for it. But the relevant facts

on this issue also undercut their conclusions on that issue.

        A look at the relevant facts shows why movants might have left all the details out of their

motion. As an initial matter, there are only two movants in the Northern District of California

already—and one of them, F5 Networks, is not even headquartered in California at all. Mot. at 5-

6. Amazon also is not headquartered in Northern District of California. Id.

        This leaves seven movants who seek transfer—and a closer review of their relevant facts

proves movants are incorrect in their assertions.

        Indeed, two of those seven remaining movants—Dell and SolarWinds—are

headquartered in the Western District of Texas. Mot. at 5-6. There can be no plausible argument

for greater convenience to move their cases away from the district in which they are headquartered.

A third movant, SonicWall, has a case that is related to Dell’s action and voluntarily sued Proven

Networks in the Western District of Texas. Id. There can be no reasonable story for why SonicWall

deserves transfer, either.




                                                  10
            Case MDL No. 2959 Document 29 Filed 08/12/20 Page 15 of 20




        This gets us to four movants who are technically headquartered in the Northern District of

California—but they each have a significant and relevant presence in Texas, including in Austin

where the cases are pending. This makes the “convenience” sub-factor for even these four movants

neutral, at best.

        For example, Cisco makes much of its pending motion to transfer to the Northern District.

But it fails to cite its relevant contacts in Texas. And there are plenty. Indeed, there appear to be at

least three employees in the Richardson, Texas office who potentially have knowledge of the

network routing, inspection, and security features that are accused of infringement. Kroeger Decl.,

Ex. K (LinkedIn Profile of Ed Davison a “threat hunter analyst” working from Richardson; Ex. L

(LinkedIn Profile of Kishan Ahuja, Team Lead at the Richardson office who a “certified

internetwork expert”); Ex. M (LinkedIn Profile of Sai Arun Jumar Jujarampalli a “Software

Architect” working from the Richardson office). Moreover, Cisco appears to have a number of

other United States branch offices, including in Austin and Houston. Kroeger Decl., Ex. F. Cisco,

however, fails to provide any information about potential witnesses from any of these offices. It is

highly unlikely that there is not a single relevant witness from any Cisco office outside the

Northern District of California with relevant knowledge about the accused products. For example,

Cisco admits that its engineering lead for one of the accused products, David Abe, is based in

Cisco’s office in Boxborough, Massachusetts—significantly closer to either the Western District

of Texas or the Eastern District of Texas (where Proven’s action against Cisco is currently

pending) than to the Northern District of California. Cisco’s cherry-picking of witnesses from only

its offices in the Northern District of California, and failure to provide any information about

potential relevant witnesses from its other offices, is improper.




                                                  11
           Case MDL No. 2959 Document 29 Filed 08/12/20 Page 16 of 20




       Furthermore, Cisco has admitted that at least some of its documents are stored on servers

located in Richardson, Texas. Ex. Y at 3. Indeed, this Richardson facility is described by Cisco as

a “Tier III” Data Center. Ex. I at 2 . According to public reports, “Cisco spent $80 million to retool

an used office building on its Richardson campus as a Tier III data center (with Teir IV power

infrastructure) to support the consolidation of its global network.” Ex. J. This building comprises

of 285,000 square feet, of which 30,000 square feet is dedicated to “data hall space.” Id.

       Thus, it is unlikely that a transfer would make anything more “convenient” for Cisco. And

this is probably why the Court before which its motion to transfer is pending routinely denies its

requests. For example, it has previously found that Cisco’s maintenance of documents on its

servers in Richardson weighs against transfer. See Ex. A (Order, Oyster Optics, LLC v. Cisco

Systems, Inc., Case No. 2:16-cv-1301-JRG, at 5-7 (Dec. 8, 2017) (Gilstrap, J.) (denying Cisco’s

motion to transfer from this District to the Northern District of California and finding that Cisco’s

storage of documents on its Richardson, Texas servers weighed against transfer)).

       This was not a “one off” result. Indeed, Cisco frequently attempts to transfer out of the

jurisdiction of the Eastern District of Texas, but courts of this District routinely recognize that the

Northern District of California is not a clearly more convenient forum for disputes involving Cisco,

particularly in light of Cisco’s ties to this District. See, e.g., Ex. B (Uniloc 2017 LLC v. Cisco

Systems, Inc., Case No. 2:18-cv-00505-JRG (Sept. 16, 2019) (Gilstrap, J.) (denying Cisco’s motion

to transfer venue to the Southern District of New York)); C (Net Navigation Systems, LLC v. Cisco

Systems, Inc., Case No. 4:11-CV-660 (Aug. 24, 2012) (denying Cisco’s motion to transfer venue

to the Northern District of California)); D (Tivo Inc. v. Cisco Systems, Inc., Case No. 2:12-cv-311-

JRG (Aug. 13, 2012) (Gilstrap, J.) (denying Cisco’s motion to transfer venue to the Northern

District of California)); E (SSL Services, LLC v. Cisco Systems, Inc., Case No. 2:15-cv-00433-




                                                  12
           Case MDL No. 2959 Document 29 Filed 08/12/20 Page 17 of 20




JRG-RSP (Feb. 24, 2016) (Payne, J.) (denying Cisco’s motion to transfer venue to the District of

Massachusetts)).

       The other remaining movants fare no better. For example, HPE has a very large building

and data center in Austin, with hundreds of employees. Ex. Q. A LinkedIn search alone results in

559 employees in that city. Ex. R. This includes the Director and Associate General Counsel” of

IP and the Vice President of Supplier Management, to name a few. Exs. S-T.

       Netapp also has hundreds of employees in Texas. Ex. V. This includes highly relevant

potential witnesses such as the “Cloud Solutions Principal Architect” and the worldwide cloud

business development director. Ex. W. And the same is true for Arista. In fact, Arista has a large

“R&D” center in Austin, with many network-product employees. Ex. U.

       This trend continues, even for third parties. For example, Alcatel-Lucent, the original

assignee of the asserted patents, has a regional office in Plano, Texas, within the Eastern District

of Texas, and would therefore be subject to this subpoena power of that Court. Kroeger Decl., Ex.

G. It is also substantially closed to the Western District of Texas than the Northern District of

California. As a prior owner of the patents-in-suit, Alcatel-Lucent may well have relevant

documents and witnesses concerning the patents.

       And though the movants cherry-pick some supposedly relevant third-party “prior art”

witnesses they “believe” reside in” Northern California, that should be rejected as well and it

provides no basis for transfer. Courts have repeatedly recognized that “inventors of prior art rarely,

if ever, actually testify at trial.” Realtime Data, LLC v. Rackspace US, Inc., No. 6:16-CV-00961,

2017 WL 772653, at *8 (E.D. Tex. Feb. 28, 2017) (“Rackspace”); see also PersonalWeb Techs.,

LLC v. NEC Corp. of Am., Inc., No. 6:11-CV-655, 2013 WL 9600333, at *8 n.13 (E.D. Tex. Mar.

21, 2013) (further recognizing that “[i]n most cases, the only witnesses who actually testify about




                                                 13
             Case MDL No. 2959 Document 29 Filed 08/12/20 Page 18 of 20




prior art are the named inventors of the patents-in-suit and expert witnesses,” and “[o]ccasionally,

a party’s corporate representative”). That is because, “[w]ithout even indicating on a good faith

basis that a party intends to call a prior art witness to trial, it allows litigants to cherry-pick third

parties who happen to have an invention in the relevant art and are located in the litigant’s preferred

district in order to sway the convenience analysis.” Rackspace, 2017 WL 772653, at *8; see also

Diem LLC v. BigCommerce, Inc., No. 6:17-CV-00186-JRG, 2017 WL 6729907, at *3 (E.D. Tex.

Dec. 28, 2017) (same). Regardless, even assuming, arguendo, that the third parties are necessary

for trial, nearly all the potential witnesses can be subpoenaed for depositions under Rule 45,

regardless of whether the cases are centralized. Plastronics Socket Partners, Ltd. v. Dong Weon

Hwang, No. 2:18-CV-00014-JRG-RSP, 2018 WL 6589873, at *3 (E.D. Tex. Dec. 14, 2018). Cisco

does not assert that using the third-party witnesses’ deposition testimony would be an

inconvenience. Nexus Display Techs. LLC v. Dell, Inc., No. 2:14-CV-762, 2015 WL 5043069, at

*4 (E.D. Tex. Aug. 25, 2015) (citing Battle ex rel. Battle v. Mem’l Hosp. at Gulfport, 228 F.3d

544, 554 (5th Cir. 2000)).

        C.      The Applicable Statistics Concerning the Administrative Difficulties and
                Pendency of Cases Weighs Against Transfer to N.D. Cal, Not For It

        To give the appearance of some supposed advantage in the Northern District of California,

movants discuss the average case load number. But that is not the right metric. The right metric is

time. On that metric, the actual available statistics show that the time to trial in the Western District

of Texas is almost the same as that than in the Northern District of California. See, Ex. H (showing

the median time to trial is 24.3 months for the Western District of Texas and 22 months for the

Northern District of California).

        D.      Despite the Meritless Representations To This Panel, Various Movants Have
                Conceded the Remaining Factors Are, at Best, “Neutral”




                                                   14
           Case MDL No. 2959 Document 29 Filed 08/12/20 Page 19 of 20




       On various public interest factors, this panel need not just accept Proven Networks’

citations and evidence. This is because some movants have made concessions before other courts

that directly cut against their positions before this panel. For instance, Cisco has represented to

Judge Gilstrap that these factors are, at best “neutral.”




Ex. Y at 14. Because these factors are really neutral, movants cannot meet their burdens here.


IV.    CONCLUSION

       For all the foregoing reasons, Proven Networks respectfully asks that the Panel deny

movants’ requests.


Dated: August 11, 2020                         Respectfully submitted,

                                               /s/ Marc A. Fenster

                                               Marc A. Fenster (CA SBN 181067)
                                               Email: mfenster@raklaw.com
                                               Reza Mirzaie (CA SBN 246953)
                                               rmirzaie@raklaw.com
                                               Paul A. Kroeger (SBN 229074)
                                               pkroeger@raklaw.com
                                               RUSS AUGUST & KABAT
                                               12424 Wilshire Blvd. 12th Floor
                                               Los Angeles, CA 90025
                                               Telephone: (310) 826-7474
                                               Facsimile: (310) 826-6991
                                               RUSS AUGUST & KABAT
                                               12424 Wilshire Blvd. 12th Floor
                                               Los Angeles, CA 90025
                                               Phone: (310) 826-7474


                                                  15
Case MDL No. 2959 Document 29 Filed 08/12/20 Page 20 of 20




                          Attorneys for Plaintiff Proven Networks, LLC




                            16
